DETAILED ACTION
	This action is responsive to 11/23/2021.
	Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that groups I and II are sufficiently similar so that a single search would readily cover the subject matter of all of the pending claims without placing a serious burden on the Examiner.  This is found persuasive because even though claims in group I are classified under active solid-state devices, specifically those with organic semiconductor material (generally USPC 257/40 CPC classes H01L27/3262, 3276), and claims in group II are classified under arrangement or circuits for controlling a current through an organic light emitting display device (G09G3/3233), the claimed subject matter in group II is readily available and can be covered, together with group I, in a single search. The requirement is therefore withdrawn.
Claim Objections
Claims 8, 10, 14, and 16 are objected to because of the following informalities: 
In claim 8, change “transistorcomprises” to “transistor comprises” in line 6.
In claim 10, change “copmrises” to “comprises” in line 2.
In claim 14, delete the space between “row” and “,” in line 2.
In claim 16, change “ofsub-pixel” to “of sub-pixel” in line 4.
.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US Pub. 2018/0218684), hereinafter Choi.
Regarding claim 1, Choi discloses a driving backplane having a plurality of sub-pixel regions (see, for example, fig. 4-pixels (or subpixels) PXL1 to PXL4 in pixel regions), the driving backplane comprising: a base (substrate SUB-see figs. 6-9); a plurality of pixel driving circuits disposed on the base, one of the plurality of pixel driving circuits being disposed in one of the plurality of sub-pixel regions (see figs. 3-5); and a plurality of data lines (data lines D1a to Dia and D1b to Dib) and a plurality of first power supply voltage lines disposed on the base (second power lines PL (see figs. 6-8 and [0127]); wherein the pixel driving circuit is electrically connected to a data line (data lines Dja or Djb-see fig. 3) and a first power supply voltage line (i.e., power line PL may receive first power source ELVDD-see fig. 3, [0127], and [0186]-[0187]); the data line and the first power supply voltage line are disposed on a side, away from the base, of the pixel driving circuit (see for example, fig. 8, wherein the data lines (Dja, Djb, Dj+1a, and Dj+1b) power line (e.g., PL1) are disposed on the second interlayer insulating layer IL on a side away from substrate SUB), and the data line and the first power supply voltage line are disposed at intervals in a same layer (i.e., the data lines and at least the first power supply line PL1 are disposed on the same layer separated from each other-see fig. 8); and an orthographic projection of the data line on the base overlaps with an orthographic projection of the pixel driving circuit on the base (see, for example, figs. 8-9); wherein the pixel driving circuit comprises: a driving transistor (see fig. 3 and [0097]-T1 is a driving transistor); a first switching transistor (i.e., fourth transistor T4 (initialization transistor)-see fig. 3 and [0100]); and a first conductive pattern (connection line CNL (herein equated to the claimed first conductive pattern)-see fig. 8, [0133], and [0146]), the first conductive pattern being located on a side, away from the base, of the driving transistor and the first switching transistor (the connection line CNL is part of first conductive patterns disposed on the second interlayer insulating layer IL2, which is above the thin film transistors-see [0173] and figs. 8-9); wherein the first conductive pattern is electrically connected to a gate of the driving transistor through a first via (one end of the connection line CNL may be connected to the first gate electrode GE1 (gate of driving transistor T1) through a first contact hole CH1-see [0133] and [0178]), and i.e., the other end of the connection line CNL may be connected to … a fourth drain electrode DE4 of fourth transistor T4 (first transistor)); and an orthographic projection of the first conductive pattern on the base is located within an orthographic projection of the first power supply voltage line on the base (orthographic projection of CNL is at least within orthographic projection of part of the power line PL (PL2 or PLM)).  
Regarding claim 2, Choi discloses wherein an active pattern of the first switching transistor comprises at least one first channel region (fourth active pattern ACT4 (ACT4a, ACT4b)-see [0143], fig. 6, and fig. 10), and a first source region and a first drain region located on both sides of the at least one first channel region (fourth source electrode SE4 (SE4a, SE4b) and fourth drain electrode DE4 (DE4a, DE4b)-see [0143] and fig. 10); a gate of the first switching transistor is disposed on a side, away from the base, of a corresponding first channel region (i.e., the fourth gate electrode GE4 may be provided as a portion of the (k-1)-th scan line Sk-1 (see [0144] and fig. 6]), which is on a side away from the substrate SUB as shown in fig. 6), and an orthographic projection of the at least one first channel region on the base overlaps with an orthographic projection of the gate of the first switching transistor on the base (the fourth active pattern ACT4 corresponds to a portion overlapping with the fourth gate electrode GE4 (Sk-1)-(see [0145] and fig. 6)); and a first electrode and a second electrode of the first switching transistor are served by 34portions of the active pattern of the first switching transistor that are located in the first source region and the first drain region (see [0145]-[0146] and also fig. 110); and an see fig. 5 and fig. 6, taken along I-I’ of fig. 5, which shows that when viewed from above, the fourth transistor overlaps the power line PL).
Regarding claim 3, Choi discloses wherein an active pattern of the driving transistor comprises a second channel region (first active pattern ACT1-see fig. 7 and [0132]), and a second source region and a second drain region located on both sides of the second channel region (i.e., first source electrode SE1 and first drain electrode DE1-see fig. 7 and [0132]); an orthographic projection of the second channel region on the base overlaps with an orthographic projection of the gate of the driving transistor on the base (i.e., ACT1 overlaps with the lower electrode (LE) of the storage capacitor, which is same as the first gate electrode GE1, when viewed from above-see fig. 7 and [0153]); and a first electrode and a second electrode of the driving transistor are served by portions of the active pattern of the driving transistor that are located in the second source region and the second drain region (i.e., SE1 and DE1); and the active pattern of the driving transistor and the active pattern of the first switching transistor are disposed in a same layer (as shown in figs. 6-7, ACT1 and ACT4 are disposed on the same layer).  
Regarding claim 15, Choi discloses wherein pixel driving circuits located in sub-pixel regions in a same column of the plurality of sub-pixel regions are electrically connected to two data lines (see figs. 1-3, wherein pixels in the same column are connected to two data lines, for example, Dja and Djb in fig. 3); and a first power supply voltage line electrically connected to the pixel driving circuits of sub-pixels in the see fig. 3, [0056]-pixels may be connected to a first power source ELVDD).
Regarding claim 16, Choi discloses wherein one of the two data lines is electrically connected to pixel driving circuits of sub-pixel regions in odd rows of sub- pixel regions in the same column (see, for example, fig. 1, wherein, D1a is connected to odd rows S1, S3, etc.), and another of the two data lines is electrically connected to pixel driving circuits of sub-pixel regions in even rows [[ofsub-pixel]] of sub-pixel regions in the same column (see, for example, fig. 1, wherein, D1b is connected to even rows S2, S4, etc.).
Regarding claim 17, Choi discloses wherein pixel driving circuits in any adjacent sub-pixel regions of sub-pixel regions in a same row are arranged in mirror symmetry (see fig. 3).
Regarding claim 18, Choi discloses a display panel, comprising: the driving backplane according to claim 1 (an organic light emitting display device-see [0005]); and a light-emitting device disposed in each of the plurality of sub-pixel regions on the driving backplane, the light-emitting device being electrically connected to the pixel driving circuit (i.e., an organic light emitting diode (OLED) in each pixel as shown in fig. 3).  
Regarding claim 19, Choi discloses wherein the driving backplane further has a peripheral region (see fig. 1); the display panel further comprises a scan driver (scan driver 110-see fig. 1), a light-emitting driver (light emission controller 120-see fig. 1), a data driver (data driver 130-see fig. 1), a timing controller (timing controller 170-see fig. 1), and a plurality of multiplexers disposed in the peripheral region multiplexers DM1 to DMi-see figs. 1-2); and each of the plurality of multiplexers corresponds to pixel driving circuits of sub-pixel regions in a column in the plurality of sub-pixel regions (see figs. 1-2); wherein the scan driver is electrically connected to a plurality of gate lines and the timing controller, and the scan driver is configured to output gate scan signals to the plurality of gate lines one by one in response to a signal received from the timing controller (i.e., scan driver 110 outputs scan signals to scan lines (S0 to Sn) in response to a scan driver control signal SCS from the timing controller 170-see fig. 1 and [0058]); the light-emitting driver is electrically connected to a plurality of light-emitting control lines and the timing controller, and the light-emitting driver is configured to output light-emitting control signals to the light-emitting control lines one by one in response to the signal received from the timing controller (i.e., emission controller 120 outputs emission control signals to the emission lines (E1 to En) in response to an emission controller control signal ECS from the timing controller 170-see fig. 1 and [0059]); the data driver is electrically connected to the plurality of multiplexers and the timing controller (see fig. 1), and the data driver is configured to output data signals to the plurality of multiplexers in response to the signal received from the timing controller (see fig. 1 with description in [0060]-[0061]); and each of the plurality of multiplexers is further electrically connected to the timing controller (i.e., connected to the timing controller through demultiplexer controller 160-see fig. 1) and two data lines that are electrically connected to pixel driving circuits of sub-pixel regions in a same column corresponding to each of the plurality of multiplexers (see figs. 1-2), and each of the plurality of multiplexers is configured to transmit a data signal from the data driver to one of the two data lines and another of i.e., the demultiplexers DM1 to DMi may receive data signals input through the output lines O1 to Oi, and time-divisionally output the data signals to the data lines D1a to Dia and D1b to Dib-see [0061], [0072], and [0081]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 4, Choi discloses wherein the pixel driving circuit further comprises a capacitor (storage capacitor Cst-see figs. 3 and 7); wherein the gate of the driving transistor is multiplexed as a first storage electrode of the capacitor (see fig. 7 and [0153]-lower electrode LE of storage capacitor Cst may be defined by first gate electrode GE1 of first transistor T1 (driving transistor)); and a second storage electrode of the capacitor is located on a side, away from the base, of the first storage electrode (i.e., upper storage electrode UE-see fig. 7 and [0153]-[0154]); and the second storage electrode is provided with a hollow region (i.e., an opening is defined in the upper electrode UE at a portion of a region including the first contact hole CH1), and the first via is directly opposite to the hollow region (see fig. 7 and [0154]).  
a second conductive pattern, and the second conductive pattern is electrically connected to the second storage electrode through at least one third via, and the second conductive pattern is electrically connected to the first power supply voltage line through a fourth via; the second conductive pattern and the first conductive pattern are disposed in a same layer, and the first power supply voltage line is disposed on a side, away from the second storage electrode, of a layer where the second conductive pattern and the first conductive pattern are located.
However, Choi teaches that the storage capacitor Cst may include an upper electrode (UE), the upper electrode is disposed on the same layer (first interlayer insulating layer IL1) as the initialization power line IPL (see [0170]-[0171]), the upper electrode is connected to a first power line (PL1) through a third contact hole CH3 defined through the second interlayer insulating layer (IL2), wherein the first power line PL1 is disposed on the second interlayer insulating layer IL2, and the first power line PL1 is connected to a second power line PL2 through an eleventh contact hole CH11 defined through a third interlayer insulating layer IL3 (IL31, IL32)-(see [0184]), i.e., the first power line PL1 can reasonably be deemed as a pattern disposed between the second power line PL2 connected to the upper electrode UE via the third contact hole CH3, and connected to the second power line by the eleventh contact hole CH11.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to glean from the teachings of Choi the idea of connecting a power line, disposed on a different layer, to an upper electrode of a storage capacitor, disposed on another layer, by using a conductive 
Regarding claim 6, Choi further teaches wherein in sub-pixel regions in a same row in the plurality of sub-pixel regions, second storage electrodes of capacitors in pixel driving circuits of any adjacent sub-pixel regions are electrically connected to each other (as shown in fig. 3, the upper electrode (UE) of each storage capacitor is connected to the first power source, which follows that upper electrodes of each of the storage capacitors are electrically connected to each other).
Regarding claim 7, Choi further teaches wherein the pixel driving circuit further includes a third conductive pattern (auxiliary conductive line AUX (herein equated to the claimed third conductive pattern)-see fig. 13 and [0146]); wherein the first electrode of the first switching transistor is electrically connected to the third conductive pattern through a sixth via (one end of the auxiliary connection line AUX may be connected to the fourth source electrode SE4 (first electrode of first switching transistor) through a ninth contact hole CH9 (herein sixth via)-see [0146]), the third conductive pattern is electrically connected to an initialization signal line through a seventh via (the other end of the auxiliary connection line AUX may be connected to the initialization power line IPL through an eighth contact hole CH8-see [0146]), and the initialization signal line and the second storage electrode are disposed in a same layer (see, for example, fig. 6, wherein the second storage electrode (UE) is disposed on the same layer (IL1) as the initialization power line IPL); and the third conductive pattern and the second conductive pattern are disposed in a same layer (auxiliary connection line AUX is disposed on the same layer as the connection line CNL-see [0173]).  
Regarding claim 8, Choi further teaches wherein the pixel driving circuit further comprises a second switching transistor (second transistor T2-see fig. 3) and a fourth conductive pattern (as shown in 8, second source electrode SE2 is connected to a data line Dja by a conductive pattern on the second interlayer insulating layer IL2 via sixth contact hole CH6); wherein a gate of the second switching transistor is served by a gate line (the second transistor T2 may include a second gate electrode GE2 that may be connected to the k-th scan line Sk-see [0138]-[0139]), and the gate line and the gate of the driving transistor are disposed in a same layer (the scan lines Sk-1 and Sk, together with first to seventh gate electrodes GE1 to GE7 may be disposed on the same layer (gate insulating layer GI)-see [0167]); an active pattern of the second switching transistor comprises a third channel region (second active pattern ACT2-see [0138]), and a third source region and a third drain region located on both sides of the third channel region (second source electrode SE2 and second drain electrode DE2-see [0139]); an orthographic projection of the gate of the second switching transistor on the base overlaps with an orthographic projection of the third channel region on the base (see, for example, fig. 5, wherein GE2 and ACT2 overlap when viewed from above), and a first electrode and a second electrode of the second switching transistor are served by portions of the active pattern of the second switching transistor that are located in the third source i.e., second source electrode SE2 and second drain electrode DE1-see [0139] and fig. 5); the first electrode of the second switching transistor is electrically connected to the fourth conductive pattern through an eighth via, and the fourth conductive pattern is electrically connected to the data line through a ninth via (as shown in fig. 8 with description in [0139] the second source electrode SE2 (herein first electrode of second switching transistor) is connected to the data line Dja through a sixth contact hole CH6); the second electrode of the second switching transistor and the first electrode of the driving transistor are connected and formed as an integral structure (see, for example, fig. 10, wherein DE2 (second electrode of second switching transistor) and SE1 (first electrode of driving transistor T1) are part of the same integral structure); and the fourth conductive pattern is disposed in a same layer as the first conductive 36pattern and the second conductive pattern (as shown in fig. 8, conductive pattern extends from SE2 to contact Dja on the second interlayer insulating layer IL2 on which CNL is disposed).
Regarding claim 10, Choi further teaches wherein the pixel driving circuit further comprises a third switching transistor (third transistor T3-see fig. 3 and [0099]); wherein a gate of the third switching transistor is served by the gate line (as shown in fig. 3, gate of T3 is connected to scan line Sk, same as gate of T2); an active pattern of the third switching transistor comprises a fourth channel region (third active pattern ACT3-see [0142] and fig. 8), and a fourth source region and a fourth drain region located on both sides of the fourth channel region (see, for example, fig. 8, which illustrates third source electrode SE3 and third drain electrode DE3 on either side of the third active pattern ACT3); an orthographic projection of the gate of the third switching transistor on the base overlaps with an orthographic projection of the fourth channel region on the base (see figs. 8-9, wherein GE3 overlaps with ACT3 when viewed from above), and a first electrode and a second electrode of the third switching transistor are served by portions of the active pattern of the third switching transistor that are located in the fourth source region and the fourth drain region (i.e., third source electrode SE3 and third drain electrode DE3 of the third switching transistor T3-see figs. 8-9); the first electrode of the third switching transistor and the second electrode of the driving transistor are connected and formed as an integral structure (see, for example, fig. 10, wherein SE3 (SE3A) and DE1 are connected and part of the same integral structure); and the second electrode of the third switching transistor and the second electrode of the first switching transistor are connected and formed as an integral structure (see, for example, fig. 10, wherein DE4 (DE4b) and DE3 (DE3b) are connected and part of the same integral structure).
Regarding claim 11, Choi further teaches wherein the pixel driving circuit further comprises a fourth switching transistor (fifth transistor T5 (equated to the claimed fourth switching transistor)); wherein a gate of the fourth switching transistor is served by a light-emitting control line (see fig. 3), and the light-emitting control line is disposed in a same layer as the gate of the driving transistor (the k-th emission control line Ek, and the first to seven gate electrodes GE1 to GE7 may be disposed on the gate insulating layer GI-see [0167]); an active pattern of the fourth switching transistor comprises a fifth channel region (i.e., fifth active pattern ACT5-see [0147]), and a fifth source region and a fifth drain region located on both sides of see [0147]-[0148] and also fig. 10); an orthographic projection of the gate of the fourth switching transistor on the base overlaps with an orthographic projection of the fifth channel region on the base (the fifth active pattern ACT5 corresponds to a portion overlapping with the fifth gate electrode GE5-see [0148]), and a first electrode and a second electrode of the fourth switching transistor are served by portions of the active pattern of the fourth switching transistor that are located in the 37fifth source region and the fifth drain region (i.e., fifth source electrode SE5 and fifth drain electrode DE5-see fig. 10 and [0148]); the first electrode of the fourth switching transistor is electrically connected to the second conductive pattern through an eleventh via (the fifth source electrode SE5 is connected to the power line PL through a fifth contact hole CH5-see [0148] and fig. 5); and the second electrode of the fourth switching transistor and the first electrode of the driving transistor are connected and formed as an integral structure (see, for example, fig. 10, wherein fifth drain electrode DE5 is connected and integrally formed with the source electrode SE1 (first electrode) of the driving transistor T1).  
Allowable Subject Matter
Claims 5, 9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites the limitation “wherein the fourth via comprises a first sub-via and a second sub-via that are stacked in a thickness direction of the base; the second sub-via is located on a side, away from the base, of the first sub-via, and is communicated with the first sub-via; and a size of the second sub-via is greater than a 35size of the first sub-via; and the second sub-via is disposed in an organic insulating layer, and the first sub-via is disposed in an inorganic insulating layer”. 
Claim 9 recites “wherein the ninth via comprises a third sub-via and a fourth sub-via that are stacked in a thickness direction of the base; the fourth sub-via is located on a side, away from the base, of the third sub-via, and is communicated with the third sub-via; and a size of the fourth sub-via is greater than a size of the third sub-via; and the fourth sub-via is disposed in an organic insulating layer, and the third sub-via is disposed in an inorganic insulating layer”.
Claim 12 recites “wherein the pixel driving circuit further comprises a fifth switching transistor, a fifth conductive pattern, and a sixth conductive pattern; wherein a gate of the fifth switching transistor is served by the light-emitting control line; an active pattern of the fifth switching transistor comprises a sixth channel region, and a sixth source region and a sixth drain region located on both sides of the sixth channel region; an orthographic projection of the gate of the fifth switching transistor on the base overlaps with an orthographic projection of the sixth channel region on the base, and a first electrode and a second electrode of the fifth switching transistor are served by portions of the active pattern of the fifth switching transistor that are located in the sixth source region and the sixth drain region; the first electrode of the fifth switching transistor and the second electrode of the driving transistor are connected and formed as an integral structure; the second electrode of the fifth switching transistor is electrically connected to the fifth conductive pattern through a twelfth via, and the fifth conductive pattern is electrically connected to the sixth conductive pattern through a thirteenth via; and the sixth conductive pattern is configured to be electrically connected to a light-emitting device; the fifth conductive pattern and the second conductive pattern are disposed in a same layer; and the sixth conductive pattern is disposed in a same layer as the data line and the first power supply voltage line.”
None of the references of record teaches or suggests the limitation limitations recited in claims 5 and 9 above, or the limitations underlined in claim 12 above. Claims 13-14 depend from and further limit claim 12, and are therefore accordingly indicated as allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al. (US Pub. 2018/0190750)-recites similar limitations the primary reference.
Yang et al. (US Patent 11,183,122 B2)-see figs. 3 and 7-12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627